Citation Nr: 0718301	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-28 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
and sinusitis.

2.  Entitlement to service connection for a dermatochalasis 
of the left eye.

3.  Entitlement to service connection for chronic right 
shoulder sprain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to May 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In October 2006 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  Allergic rhinitis and sinusitis were not manifested 
during service and are not otherwise related to service.

2.  Dermatochalasis of the left eye was not manifested during 
service and is not otherwise related to service.

3.  Chronic sprain of the right shoulder was not manifested 
during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Allergic rhinitis and sinusitis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Dermatochalasis of the left eye was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Chronic sprain, right shoulder, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for allergic 
rhinitis and sinusitis, dermatochalasis, and chronic right 
shoulder sprain.  The appellant was provided adequate notice 
as to the evidence needed to substantiate his claims.  In a 
VCAA letter of September 2003 the appellant was informed of 
the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in September 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded a VA examination.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required, nor has the 
delayed notice of the VCAA resulted in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

The veteran is claiming service connection for allergic 
rhinitis and sinusitis, dermatochalisis, and chronic right 
shoulder sprain.  After a careful review of the evidence of 
record the Board finds that the evidence is against a finding 
of service connection for allergic rhinitis and sinusitis, 
dermatochalasis, and chronic right shoulder sprain.

In regards to the sinus/ rhinitis disorder, service medical 
records show complaints of symptoms related to the nose and 
sinuses.  A 1968 x-ray examination for suspected acute 
sinusitis showed mucosal thickening with considerable 
clouding involving the maxillary antra, bilaterally.  Similar 
changes were noted involving the frontal sinuses.  Mild 
mucosal thickening was seen within the ethmoid region.  It 
was noted to be questionable as to sphenoid sinus 
involvement.  A June 1970 record notes complaints of 
headaches and a head cold.  The veteran stated he felt 
congested in the head with a stuffy nose and sinuses.  The 
impression was upper respiratory infection.  The impression 
in October 1971 was frontal sinusitis.  A March 1976 
treatment record reflects complaints of sinus congestion with 
headache and an unproductive cough.  The impression was flu-
like syndrome.

In a separation physical of January 1976 the veteran's nose 
was noted as normal.  He did not note any sinus problems.

On VA examination in December 2003, a history of sneezing and 
excessive drainage out of the nose was noted.  Current 
secretions were noted to be yellow.  Evidence of a sinus 
infection one month earlier was noted, with a recurrence 
every three to four months.  On examination, there was an 
allergic change to the nasal mucosa with partial occlusion on 
the right.  Some injection of the pharynx was noted.  The 
impressions were allergic rhinitis, moderate symptoms with no 
significant disability; and, history of chronic sinusitis no 
current expression of this and no diagnosis made, and no 
significant disability.  

In a January 2007 addendum to the December 2003 examination, 
the examiner noted that after reviewing the claims file he 
opined that "[i]t is less likely than not that [the 
veteran's] current symptoms are related to in-service 
manifestations relating to his sinuses. . . "

In regards to the dermatochalasis, the Board notes that 
service medical records reflect treatment in October 1969 for 
a piece of metal on his eye surface.  A foreign body was 
noted in the cornea.  Separation physical of January 1976 
noted the veteran's eyes as normal.  He did not report any 
problems with his eyes.

On VA examination in December 2003, the examiner diagnosed 
dermatochalasis, no evidence of eye disease, due to aging and 
"possibly other factors."  In a November 2006 addendum to the 
VA examination of December 2003 the VA examiner opined that 
"[i]t is less likely than not the dermatochalasis is related 
to military service."

In regards to the right shoulder disorder the Board notes 
that service medical records, dated in February 1976, note 
intermittent discomfort in the right shoulder, exacerbated 
with movement.  In October 1971, he had complained of upper 
back pain between the shoulder blades.  He was noted to be 
pain free at that time.  No antecedent trauma was noted.  No 
peripheral weakness or dysfunction was noted. Examination was 
normal.  In August 1976, complaints of pain through the 
shoulder blades and down the spine were noted. No history of 
trauma was noted.  The assessment was questionable trigger 
point.  In February 1977, strain to the upper and lower back 
was noted.  Range of motion in the shoulder was noted to be 
limited in scapulohumeral motion.  The assessment was muscle 
spasm.  A record dated later that month, notes an injury to 
the right subscapula area five years earlier with 
intermittent pain since that time.  It was noted that he had 
closed the car door the wrong way earlier that morning which 
increased the pain.  The assessment was muscle strain.  The 
report of orthopedic evaluation notes a long history of low 
back and shoulder pain since 1970 to 1971.  No neurologic or 
orthopedic deficits were noted.  The examiner noted, "has 
'muscular' pains in shoulder blades."  In April 1977, some 
right shoulder muscular tenderness was noted. The impression 
was questionable strain.  Separation physical of January 1976 
noted the veteran's upper extremities as normal.  He did not 
note any problems with his right shoulder.

On VA examination in December 2003, a history of trouble with 
the right shoulder dating back to 1975 was noted in 
association with heavy lifting.  No symptoms were noted.  It 
was noted the veteran had not had an x-ray examination in 
many years.  The Board notes that full abduction of the 
shoulder is from 0 to 180 degrees. (38 C.F.R. § 4.71 Plate 
I).  On examination, abduction was 135 degrees.  The 
diagnosis was chronic shoulder sprain.  No disability was 
noted.  

In a January 2007 addendum to the VA examination of December 
2003 the examiner opined, after a review of the claims file, 
that "[i]t is less likely than not that [the veteran's] 
current symptoms are related to in-service manifestations 
relating to . . . his right shoulder sprain."

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for a sinus disorder, 
dermatochalasis and a right shoulder disorder.

A review of the evidence of record shows that while the 
veteran has been noted to have allergic rhinitis and a 
history of chronic sinusitis, dermatochalasis and chronic 
shoulder sprain, there is no competent evidence of record 
correlating the veteran's disabilities to service.  The 
competent evidence of record establishes that the veteran's 
current allergic rhinitis and history of sinusitis, 
dermatochalasis, and chronic shoulder strain are not related 
to service.  In December 2006 the VA examiner opined that 
"[i]t is less likely than not the dermatochalasis is related 
to military service."  In January 2007 the VA examiner 
opined that "[i]t is less likely than not that [the 
veteran's] current symptoms are related to in-service 
manifestations relating to his sinuses or to his right 
shoulder sprain."  Therefore, there is no evidence of a 
nexus to service.  The Board finds the opinions of the VA 
examiner to be the most probative and of highest weight.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The VA expert had the 
veteran's claims files available for review and had the 
opportunity to examine the veteran.  The VA examiner's 
opinions stand uncontradicted by any other evidence of 
record.  Therefore, a nexus to service has not been 
established.  

The only evidence of record of a nexus between the veteran's 
claimed disabilities and service are his own assertions.  The 
Board notes that the appellant is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App at 470.  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

The Board finds that service connection is not warranted as 
there is no competent evidence of record linking the 
veteran's allergic rhinitis and history of sinusitis, 
dermatochalasis, and chronic shoulder sprain to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Gilbert v. Derwinski, supra.  
The veteran's claim is denied.


ORDER


Service connection for allergic rhinitis and sinusitis is 
denied.

Service connection for dermatochalasis is denied.

Service connection for chronic right shoulder sprain is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


